DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 08, 2021 and is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an outer edge” and “a device for providing” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The amendment filed 11/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 17 and 18 recited the limitation “a device for providing” is not supported in the specification. The specification supported the limitation of “device for rinsing” in Para. [0029].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “devices for providing" in claims 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitation “device for providing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for providing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The specification does not provide any equivalent structure for the “devices for providing" under 112 and because the specification fails to positively set forth what the equivalent structure should be for the means clause, the claims are unclear under 112 because Examiner does not know what the means structure should be.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
an outer edge” are not supported in the specification. The specification supported the limitation of “an edge R” in Para. [0045].
Claim 6 recited in lines 4-5, the limitation “an outer edge region” is not supported in the specification. The specification supported the limitation of “an edge region 9” in Para. [0045].
Claims 17 and 18 recited the limitation “a device for providing” is not supported in the specification. The specification supported the limitation of “device for rinsing” in Para. [0029].
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-16 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Pausch et al. US. Publication (2013/0264402) hereinafter Pausch.
Regarding claim 1,
Pausch discloses a machine (as shown in fig.1-5) having 
a rotor (28 is recited to be “agitator shaft” and interpreted to be the rotor, also comprising element 30-32 hereinafter 28,32) and a stator (27, see fig.3b), 

the rotor (28,32) having one end mounted proximate a bearing (the bearing are shown in fig.1 and also it is inherent for shaft that rotates to have bearings for rotation) supporting said rotor and an opposite free, non- mounted rotor end (end of rotor marked as element 32 see fig.3b), 

    PNG
    media_image1.png
    544
    532
    media_image1.png
    Greyscale

said non-mounted rotor end (end of rotor marked as element 32 see fig.3b) having a rotor end side surface (see fig.3b hereinafter RES), 
the rotor end side surface (RES) having a center intersected by said axis (29) when said rotor (28,32) is stationary (see fig 4), 
the rotor end side surface (RES) being spaced apart from an opposing side surface (see fig.3b hereinafter SS) of the stator (27) by a gap (42), 
the non- mounted rotor end (end of rotor marked as element 32 see fig.3b), during operation of the machine when the rotor is rotating, being deflected with respect to the 
Since the device disclosed in reference Pausch includes all of the structural elements of the claims it is presumed to be inherently capable of all the claimed functions such as those set forth in the claim.
Regarding claim 2,
Pausch discloses wherein the opposing side surface (SS) of the stator is a component of a housing (22). (as shown in fig.1 and 3b and recited in para.[0027]).
Regarding claim 3,
Pausch discloses wherein the opposing side surface (SS) of the stator contains a material outlet opening (26) opposite the rotor end side surface (32). (as shown in fig.1 and 3b). 
Regarding claim 4,
Pausch discloses wherein the rotor end side surface (RES) is embodied in the form of a frustum, cone or spherical cap. (Para. [0032] lines 9-12).
Regarding claim 5,
Pausch discloses wherein the opposing side surface (SS) of the stator (27) is shaped analogous to the rotor end side surface (RES), the gap (42) having at least a constant width (a) even when the non-mounted is deflected with respect to the rotational axis (29) during operation of the machine when the rotor is rotating, as a result of imbalance of the free, non-mounted rotor end (end of rotor marked as element 32 see fig.3b), or as 
Examiner notes, the limitation degree of deflection is a broad term, since the minimum and the maximum of the term degrees of deflection is unknown.
Regarding claim 6,
Pausch discloses wherein when the rotor (28,32) is stationary the gap (42) has a greater width at the outer edge (as shown in fig.1) of the rotor end side surface (RES) than at the center (as shown in fig.1) of the rotor end side surface (RES) (better shown in fig. 3b).

    PNG
    media_image2.png
    544
    532
    media_image2.png
    Greyscale

Regarding claim 7,

when the rotor is stationary, the non-mounted rotor end has a free axial length (as shown in fig.1) measured from the bearing up to the center of the rotor end side surface (RES), and 
the rotor end side surface has a radius which is equal to the free axial length (as shown in fig.1) of the non-mounted rotor end (as shown in fig.1) (as shown in fig.1 and 3b).
Regarding claim 8,
Pausch discloses wherein the rotor end side surface (RES) is convexly spherical, and the convexly spherical rotor end side surface (RES) has a smaller radius at the outer edge of said rotor than at the center of said rotor (as shown in fig.1 and 3b).
Regarding claim 9,
Pausch discloses wherein the opposing side surface (SS) of the stator (27) lying opposite the rotor end side surface (RES) is concavely spherical (as shown in fig.1 and 3b) (Para. [0032] lines 9-12).
Regarding claim 10,
Pausch discloses wherein the concavely spherical opposing side surface (SS) of the stator (27) has a radius which, measured at the center of the rotor end side surface (RES) when the rotor is stationary, is equal to the free axial length (fig.1) plus the widths of the gap (42). (as shown in fig.1 and 3b).
Regarding claim 11,
Pausch discloses wherein the radius of the concavely spherical opposing side surface (SS) of the stator (27) is larger, measured at the center of the rotor end side surface 

    PNG
    media_image3.png
    544
    495
    media_image3.png
    Greyscale

Regarding claim 12,
Pausch discloses wherein the rotor (28,32) contains a bladed classifier wheel (32, see para.[0010] lines 14-16), and the bladed classifier wheel (32) is formed or arranged at the non-mounted rotor end and contains the rotor end side surface (see fig.1 and 3b). 
Regarding claim 13,
Pausch discloses wherein the rotor (28,32) contains as a rotor end body (as shown in fig.1 and 3b), a grinding-body separating device (30,31) and/or a bladed rotor body (32), and the grinding-body separating device (30,31) or the bladed rotor body (32) is formed or arranged at the non-mounted rotor end (as shown in fig.1) and contains the rotor end side surface (RES) (see fig.1 and 3b).
Regarding claim 15,
Pausch discloses wherein the bladed classifier wheel (32 as shown in fig.5) contains a discharge space (33) which is unobstructed (Para.[0032] recited the grinding stock to be sucked out of the central bore/discharge space, therefore it is considered to be unobstructed).
Regarding claim 16,
Pausch discloses wherein when the rotor (28,32) is stationary the gap (42) has, when measured at a center of the rotor end side surface (RES), a width of less than or equal to 1 mm. (Para. [0011] lines 2-6). (as shown in fig.1 and 3b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Pausch.
Regarding claim 14,
The prior art Pausch, discloses all limitations in claim 13.
Pausch discloses wherein the grinding-body separating device (30) contains a discharge space (space within element 33) through which a discharge gas flows (since no liquid is recited in the art, air is considered to be a gas since it is a mixture of gas), and which opens through a material outlet opening (26) into a discharge connector (fig.1 and 3b) for ground material, which discharge connector is angled of 0° or 180 with respect to the horizontal, however Pausch does not disclose which discharge connector to be angled of 2° to 15° with respect to the horizontal and since no criticality is recited for the discharge connector to be angled of 2° to 15° with respect to the horizontal and well known in the mechanical art for discharge connector to have different angle with respect to the horizontal for different function and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the discharge connector to be angled of 2° to 15° with respect to the horizontal to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, workable range/angle involves only routine skill in the art.
Claims 17 and 18 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Pausch in view Stehr et al US. Patent (5,566,896) hereinafter Stehr.
Regarding claim 17,
The prior art Pausch, discloses all limitations in claim 1.
Pausch does not disclose a device for providing a gaseous fluid for rinsing said rotor and said stator within said gap.
Pausch and Stehr disclose both art in the same field of endeavor (i.e. comminuting).
Stehr, in the similar art, teaches a cantilevered agitator mill (fig.1) having a device (pipe) for providing a gaseous fluid for rinsing said rotor and said stator within said gap (as recited in Col.5 lines 7-9). Stehr teaches the device for providing the gaseous fluid to be able to rinse the device (Col.5 lines 7-9).
It would have been obvious to the skilled artisan before the effective filing date to construct the cantilever-mounted rotor machine of Pausch with a device for providing the gaseous fluid as taught by Stehr, as it would be beneficiary to Pausch to be able to rinse the device and render operation more efficient.
Regarding claim 18,
Pausch discloses a machine (as shown in fig.1-5) having 
a rotor (28 is recited to be “agitator shaft” and interpreted to be the rotor, also comprising element 30-32 hereinafter 28,32) and a stator (27, see fig.3b), 
the rotor (28,32) being cantilevered (see fig.3b) and rotatable about an axis (29, para.[0027] recited the rotation), 

said non-mounted rotor end (end of rotor marked as element 32 see fig.3b) having a rotor end side surface (see fig.3b hereinafter RES), 
the rotor end side surface (RES) having a center intersected by said axis (29) when said rotor (28,32) is stationary (see fig 4), 
the rotor end side surface (RES) being spaced apart from an opposing side surface (see fig.3b hereinafter SS) of the stator (27) by a gap (42), 
the non- mounted rotor end (end of rotor marked as element 32 see fig.3b), during operation of the machine when the rotor is rotating, being deflected with respect to the axis (29), the rotor end side surface (RES) having a curved shape (see fig 4) that forms an outer edge (marked as 39 see fig.4) recessed in a direction towards said bearing resulting in a free space (see fig.3b) for said outer edge of said rotor (28,32) for when said non-mounted rotor end experiences deflections.
Pausch does not disclose the machine further comprising a device for providing a gaseous fluid for rinsing said rotor and said stator within said gap.
Stehr, in the similar art, teaches a cantilevered agitator mill (fig.1) having a device (pipe) for providing a gaseous fluid for rinsing said rotor and said stator within said gap (as recited in Col.5 lines 7-9). Stehr teaches the device for providing the gaseous fluid to be able to rinse the device (Col.5 lines 7-9).

Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/23/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and some of the objection and 35 U.S.C. 112 rejections are withdrawn, and new objections and rejections are given.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below.
In the arguments of pages 11-15, Applicant stated that the reference Pausch does not disclose the requirement of claim 1 that "the rotor end side surface is a curved shape that forms an outer edge recessed in a direction towards said bearing resulting in a free space for said outer edge of said rotor for when said non-mounted rotor end experiences deflections” and stated that the "edges" and "recesses" pointed to by the Examiner in the Office Action are not located at or adjacent to the outer edge of the rotor end side surface and further stated that Stehr does not disclose, however, "a rotor end side surface having a curved shape that forms an outer edge recessed in a direction towards a bearing" as required by claims 1 and 18.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive.


    PNG
    media_image4.png
    712
    540
    media_image4.png
    Greyscale

Reference Pausch does not disclose device for providing a gaseous fluid and to cure this deficiency Examiner relies on the secondary reference Stehr which teaches a cantilevered agitator mill with devices for providing a gaseous fluid. 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

January 20, 2022

/S.O.B./Examiner, Art Unit 3725      



/JESSICA CAHILL/Primary Examiner, Art Unit 3753